Case 2:17-cv-04469-MVL-KWR Document 127 Filed 12/12/19 Page 1of1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

LISA DUPONT CIVIL ACTION
VERSUS . NO: 17-4469
COSTCO WHOLESALE CORP., ET SECTION: "S" (4)
AL

JUDGMENT

Considering the jury's verdict rendered on December 10, 2019,

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that there be judgment
in favor of plaintiff, Lisa Dupont, and against defendant, Costco Wholesale Corporation, in the
amount of $314,676.00, representing $50,000.00 for past and future pain and suffering;
$50,000.00 for past and future mental anguish and emotional distress; $50,000.00 for past and
future loss of enjoyment of life; $210,568.00 for past medical expenses; and $59,000.00 for
future medical expenses, totaling $419,568.00 and reduced by 25% for plaintiff's comparative
fault;

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that there be judgment
in favor of plaintiff, Lisa Dupont, and against defendant, Costco Wholesale Corporation for
costs pursuant to 28.U.S.C. § 1920 and interest from the date of entry of judgment pursuant to 28
ULS.C. § 1961.

New Orleans, Louisiana, this {é. thy of December, 2019.

MARY ANN VIAL] EMMO

UNITED STATES DISTRICT JUDGE

 
   
  
     
   
 

      

  
 

      
   

   

 
